Citation Nr: 0310269	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for small 
herniation of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That decision granted service 
connection for small herniation of the lumbar spine, L5-S1 
and assigned that disability a 10 percent rating effective 
from April 13, 1998.  That decision also denied a claim for 
an evaluation in excess of 10 percent for bilateral pes 
planus.  The veteran perfected an appeal as to the rating 
assigned for the lumbar spine disability and as to the denial 
of his claim for an increased rating for bilateral pes 
planus.  

During the course of appeal, a May 2000 rating decision 
increased the assigned rating for the lumbar spine disability 
from 10 to 20 percent, effective April 13, 1998.  An April 
2001 rating decision increased the assigned rating for the 
bilateral pes planus from 10 to 30 percent, effective April 
13, 1998.  However, since these increases did not constitute 
a full grant of the benefits sought, the increased rating 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In February 1999 the RO also denied service connection for 
hypertension.  Following a receipt of a notice of 
disagreement, this issue was included in a February 2000 
supplemental statement of the case.  The veteran has not 
submitted a VA Form 9 regarding this issue.  Accordingly, an 
appeal concerning this issue has not been perfected and this 
issue is not before the Board for appellate consideration at 
this time.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In November 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  .

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the records shows that the veteran was last 
examined by VA for his bilateral pes planus and lumbar spine 
disabilities in January 1999.  Since then a number of medical 
records have been generated with respect to these two 
disabilities, and the RO has increased the assigned ratings 
as noted in the introduction.  Fulfillment of the statutory 
duty to assist includes the requirement of conducting a 
thorough and contemporaneous medical examination that takes 
into account the records of prior treatment so that the 
evaluations of the claimed disabilities will be fully 
informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To 
that end, after seeking any additional treatment records that 
may be obtained, an appropriate VA examination should be 
scheduled to evaluate the current severity of the veteran's 
service-connected bilateral pes planus and small herniation 
of the lumbar spine.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
bilateral pes planus and lumbar spine 
disability since January 1999.

3.  Thereafter, the veteran should be 
afforded a VA examination conducted by an 
orthopedist to determine the severity of 
the service-connected bilateral pes 
planus and the small herniation of the 
lumbar spine.  Any necessary tests or 
studies, including X-ray studies and 
tests of joint movement against varying 
resistance, should be conducted.  All 
clinical findings should be recorded in 
detail.  The examiner should comment on 
the extent of any incoordination, 
weakened movement, and excess 
fatigability on use.  

Regarding the feet, the examiner is 
requested to provide an opinion as to 
whether the veteran's pes planus is 
severe or pronounced.  The examiner is 
also requested to note with respect to 
each foot whether the veteran has 
objective evidence of the following: 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, and/or characteristic callosities, 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the feet are used repeatedly over 
a period of time.

The lumbar spine disability should 
include examination for degrees of 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the lumbar spine.  
Additionally, the examiner should be 
requested to determine whether the 
involved area exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis.  
The examiner should be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  A complete rational for 
any opinion expressed should be included 
in the report.  The claims folder and a 
copy of this Remand are to be made 
available to the physician for review in 
conjunction with the examination.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




